COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE MATTER OF V. F., A                      §              No. 08-21-00192-CV
  JUVENILE,
                                                 §                Appeal from the
                       Appellant.
                                                 §               65th District Court

                                                 §            of El Paso County, Texas

                                                 §                 (TC# 1900883)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until June 20, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jo Anne Bernal, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before June 20, 2022.

       IT IS SO ORDERED this 11th day of May, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.